Exhibit 10.4
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED
PARTICIPATION AGREEMENT
     THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT (the “Participation
Agreement”) is entered into as of this 27th day of December 2010, by and between
Community First Bank & Trust (the “Employer”), and Mike Saporito, an executive
of the Employer (the “Participant”).
RECITALS:
     WHEREAS, the Employer has adopted the Plan (as defined below) effective as
of August 16, 2005, as amended, and the Administrator has determined that the
Participant shall be eligible to participate in the Plan on the terms and
conditions set forth in this Participation Agreement and the Plan; and
     WHEREAS, the Employer and Participant entered into a Participation
Agreement, dated September 1, 2005 (the “Original Participation Agreement”)
which provided for the Participant’s participation in the Plan; and
     WHEREAS, the Employer and Participant desire to provide additional clarity
to the Original Participation Agreement through the inclusion of correctional
language surrounding concepts of vesting and the Participant’s ability to
receive benefits; and
     WHEREAS, the Original Participation Agreement provides for the amending of
the Original Participation Agreement through a duly executed instrument in
writing signed by the Employer and the Participant; and
     WHEREAS, the Employer and Participant desire to have this signed
Participation Agreement act as a clarification through amendment of the Original
Participation Agreement by a duly executed written instrument signed by the
Employer and the Participant.
     NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:
     1. Definitions. Except as otherwise provided, or unless the context
otherwise requires, the terms used in this Participation Agreement shall have
the same meanings as set forth in the Plan.
     2. Plan. Plan means the Community First Bank & Trust Supplemental Executive
Retirement Plan, effective as of August 16, 2005, as amended, as the same may be
altered or supplemented in any validly executed Participation Agreement.
     3. Incorporation of Plan. The Plan, a copy of which is attached hereto as
Exhibit A, is hereby incorporated into this Participation Agreement as if fully
set forth herein and the parties hereby agree to be bound by all of the terms
and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms his
understanding and acceptance of all of the terms and conditions contained
therein.

 



--------------------------------------------------------------------------------



 



     4. Effective Date of Participation. The effective date of the Participant’s
participation in the Plan shall be September 1, 2005 (the “Participation Date”).
     5. Normal Retirement Age. The Participant’s Normal Retirement Age for
purposes of the Plan and this Participation Agreement is age sixty-five (65).
     6. Year of Service. A Participant’s “Years of Service” shall be measured by
employment during a twelve (12) month period commencing on the Participant’s
date of hire and anniversaries thereof, whether such employment began before or
after the Participation Date.
     7. Prohibition Against Funding. Should any investment be acquired in
connection with the liabilities assumed under the Plan and this Participation
Agreement, it is expressly understood and agreed that the Participants and
Beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
Beneficiaries, or any other person. Any such assets shall be and remain a part
of the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of ERISA. The Participant shall be required to look to the provisions
of the Plan and to the Employer itself for enforcement of any and all benefits
due under this Participation Agreement, and, to the extent the Participant
acquires a right to receive payment under the Plan and this Participation
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Employer. The Employer shall be designated the owner and
beneficiary of any investment acquired in connection with its obligation under
the Plan and this Participation Agreement.
     8. Provisions Related to SERP Benefit.
          (a) SERP Benefit. Subject to the vesting schedule as provided for
herein below, the SERP Benefit for the Participant shall be an annual benefit of
twenty-five percent (25%) of Participant’s average final base salary over the
immediately preceding full twenty-four (24) calendar months prior to the
Participant’s Termination of Employment (upon Normal Retirement or other
Termination of Employment other than termination for Cause, pursuant to which
benefits are payable hereunder). Participant’s base salary calculation shall be
provided by Employer’s payroll department.
          (b) Normal Retirement Vesting. Participant shall vest in his SERP
Benefit based on the following schedule:

              Participant’s   Percentage (%) vested in Years of Service  
Participant’s SERP Benefit  
1-3
      0%    
4
      20%    
5
      40%    
6
      60%    
7
      80%    
8
      100%  

 



--------------------------------------------------------------------------------



 



          (c) Change of Control. Participant shall be one hundred percent (100%)
vested in his SERP Benefit upon a Change of Control, as provided for herein.
Upon a Change of Control (as defined in the Plan and as is consistent with
Section 1.409A-3(i)(5) of the Regulations), the payment of Participant’s SERP
Benefit determined hereunder, shall not be distributed to Participant or his
Beneficiary until the Participant’s Termination of Employment from the Employer.
Subject to the restrictions of Section 4.3 of the Plan, upon Participant’s
Termination of Employment within two (2) years after a Change of Control (other
than by Normal Retirement), the present value (as of the date of the Termination
of Employment and using the discount rate specified in Code Section 1274 in
effect at the time of Participant’s Termination of Employment; discounted back
from the Participant’s Normal Retirement Age) of the Participant’s aggregate
SERP Benefit shall be paid out in a lump sum distribution to the Participant, or
his Beneficiary, as soon as administratively feasible following Participant’s
Termination of Employment, but no later than ninety (90) days, following such
Termination of Employment. Notwithstanding the foregoing, if the Participant’s
Termination of Employment occurs after two (2) years following a Change of
Control (other than upon Normal Retirement), the Participant’s SERP Benefit
shall be paid in accordance with Section 8(d) below.
          (d) Form of SERP Benefit Payment. Subject to the restrictions of
Section 4.3 of the Plan, the annual SERP Benefit (other than in connection with
Participant’s death, Disability or Termination of Employment within two
(2) years following a Change of Control) shall be paid each year in equal
monthly installments as of the first day of each calendar month and shall be
paid for ten (10) years following the Participant’s Normal Retirement,
Termination of Employment occurring more than two (2) years following a Change
of Control or in the case of Termination of Employment other than in connection
with Normal Retirement upon the Participant’s attaining Normal Retirement Age,
as applicable.
          (e) Post Retirement Death Benefit. Participant’s SERP Benefit shall be
payable for ten (10) years. In the event that the Participant dies during the
ten (10) year SERP Benefit distribution period, Participant’s Beneficiary, as
designated pursuant to this Participation Agreement, will receive the present
value of the remaining SERP Benefit distributions in a lump sum. For purposes of
this Participation Agreement, the present value of the remaining SERP Benefit
shall be calculated based on the discount rate found in Code Section 1274, in
effect at the time of Participant’s death; discounted back from the
Participant’s Normal Retirement Age. Such distribution under this subsection
shall occur as soon as administratively feasible following Participant’s death,
but no later than ninety (90) days, following such death.
          (f) Pre-Retirement Death Benefit Distribution. In the event of
Participant’s death prior to Normal Retirement, such Participant’s
Beneficiary(ies) shall be entitled to a Pre-Retirement Death Benefit equal to
the present value of the aggregate SERP Benefit payments, irrespective of any
vesting provisions herein. This Pre-Retirement Death Benefit shall be
distributed to Participant’s Beneficiary(ies) in a lump sum amount as soon as
administratively feasible following the Participant’s death, but no later than
ninety (90) days following such death. For purposes of this Agreement, the
present value of the SERP Benefit shall be calculated based on the discount rate
found in Code Section 1274, in effect at the time of Participant’s death;
discounted back from the Participant’s Normal Retirement Age.
          (g) Disability. The Participant shall be one hundred percent (100%)
vested in his Accrued SERP Benefit (as calculated in accordance with the vesting
schedule provided in

 



--------------------------------------------------------------------------------



 



Section 8(b) above) upon his Disability, as provided for herein. For purposes of
the Plan and this Participation Agreement, a Participant shall be considered
disabled if the Participant is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Employer. Subject to the
restrictions found in Plan Section 4.3, Distributions to Specified Employees (to
the extent applicable), the Participant’s Accrued SERP Benefit upon
Participant’s Disability under this subsection shall be distributed to
Participant as soon as administratively feasible, but no later than ninety
(90) days following Participant’s Disability, in a single lump sum.
          (h) Non-Compete Agreement. Notwithstanding anything contrary contained
herein, Participant acknowledges and agrees with the Employer that Participant’s
services to the Employer are unique in nature and that the Employer would be
irreparably damaged if Participant were to provide similar services to any
person or entity competing with the Employer. Participant accordingly covenants
and agrees that for a period commencing on the date of this Agreement and ending
one (1) year after he ceases to be employed by the Employer, Participant will
not directly or indirectly own, operate, manage, control, participate in,
consult with, render for service, be employed by or assist in any way any entity
within thirty (30) miles of any Employer affiliated office which is competitive
with the Employer. For purposes hereof, an entity shall be considered to be
“competing with” or “competitive with” the Employer if its core business is in
the banking and/or financial services industry. In the event of Participant’s
violation of this non-compete agreement, the Participant shall immediately
forfeit all benefits associated with Participant’s participation in the Plan and
this Participation Agreement back to the Employer.
     9. General Provisions
          (a) No Assignment. No benefit under the Participation Agreement shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any such action shall be void
for all purposes of the Participation Agreement. No benefit shall in any manner
be subject to the debts, contracts, liabilities, engagements, or torts of any
person, nor shall it be subject to attachments or other legal process for or
against any person, except to such extent as may be required by law.
          (b) Headings. The headings contained in the Participation Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, enlarge, or describe the scope or intent of this Plan nor in any
way shall they affect this Participation Agreement or the construction of any
provision thereof.
          (c) Terms. Capitalized terms shall have meanings as defined herein.
Singular nouns shall be read as plural, masculine pronouns shall be read as
feminine, and vice versa, as appropriate.
          (d) Successors. This Participation Agreement shall be binding upon
each of the parties and shall also be binding upon their respective successors
the Employer’s assigns.
          (e) Amendments. This Participant Agreement may not be modified or
amended except by a duly executed instrument in writing signed by the Employer
and the Participant.

 



--------------------------------------------------------------------------------



 



          (f) Payment Periods. For the avoidance of doubt, any payment due under
this Participation Agreement within a period following Participant’s Termination
of Employment, death, Disability or other event, shall be made on a date during
such period as determined by the Employer in its sole discretion.
          (g) Section 409A. It is intended that this Participation Agreement and
the Plan shall comply with the provisions of Code Section 409A and the
Regulations relating thereto so as not to subject Participant to the payment of
additional taxes and interest under Code Section 409A. In furtherance of this
intent, this Participation Agreement and the Plan shall be interpreted,
operated, and administered in a manner consistent with these intentions.
IN WITNESS WHEREOF, each of the parties has caused this Participation Agreement
to be executed as of the day first above written.

                  PARTICIPANT:   COMMUNITY FIRST BANK & TRUST:    
 
                Mike Saporito   By:   /s/ Marc Lively                   
 
               
/s/ Mike Saporito 
    Title:     President & CEO            

    Signature of Participant            
 
                ATTESTED:   ATTESTED:    
 
               
By: 
  /s/ Jon Thompson    By:    /s/ Dianne Scroggins     
 
 
   
 
   
 
Title:     Controller     Title:     CFO    
 
 

     
 
   

 



--------------------------------------------------------------------------------



 



LIST OF COLLATERAL DOCUMENTS
EXHIBIT A
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT B
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
BENEFICIARY DESIGNATION

 